Citation Nr: 0812987	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  97-33 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling, to 
include a claim for a separate grant of service connection 
for a scar.

2.  Entitlement to an increased initial evaluation rating for 
right knee instability, currently evaluated 10 percent 
disabling.

3.  Entitlement to an increased rating for limitation of 
motion in the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to December 
1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  One of the three claims Remanded in 
the Board's August 2005 Remand returns to the Board for 
appellate review.  

The veteran provided testimony at an RO hearing conducted in 
July 1998 and a Travel Board hearing conducted in May 2005 by 
the undersigned Veterans Law Judge.  Transcripts of these 
proceedings are associated with the record.

The claims for increased ratings for a right shoulder 
disability, currently evaluated as 20 percent disabling, 
increased initial evaluation rating for right knee 
instability, currently evaluated 10 percent disabling, and 
for limitation of motion in the right knee, currently 
evaluated as 10 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The veteran has a painful scar on the right shoulder which is 
a postoperative residual of surgical treatment of his 
service-connected right shoulder disability.


CONCLUSION OF LAW

The veteran incurred a painful scar on his right shoulder as 
a result of service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the veteran's claim for a separate grant of service 
connection for a scar is granted, no further notice or action 
under the VCAA is required.

The veteran contends that he has a tender, painful scar on 
his right shoulder which is a residual of the surgical 
treatment of his service-connected right shoulder disability.  
VA examination conducted in April 2006 reveals that the 
veteran has a 5 cm by 3 cm by 4 cm scar over the anterior 
aspect of the right shoulder.  The scar was tender.  The scar 
was elevated slightly in certain sections and indurated in 
others.  The examiner stated that the scare extended down to 
the bone.  The veteran reported that the scar is painful when 
he moves the right shoulder.  

The Board finds that the tender and painful scar is separate 
from the service-connected right shoulder ligament tear, 
postoperative, a separate grant of service connection is 
warranted.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately).  


ORDER

Service connection for a scar, right shoulder, is granted.


REMAND

The portion of the claims files pertaining to the Remanded 
claims of entitlement to an increased initial evaluation 
rating for right knee instability, currently evaluated 10 
percent disabling, and for an increased rating for limitation 
of motion in the right knee, were not returned to the Board.  
Therefore, appellate review of those issues cannot be 
conducted at this time.  It is not clear whether there may be 
additional documents pertaining to the severity of the 
veteran's right shoulder disability as well.  In particular, 
no VA treatment records have been added to the claims files.  
The most recent evaluation of the veteran's right shoulder 
shown in the record before the Board was in August 2004.  
Additional clinical records and evaluation are required for 
appellate review.  

During the pendency of this appeal, the requirements for 
notice in increased ratings claims have changed.  Additional 
notice to the veteran is required.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A., 5107 (West 2002 & Supp. 2007), and 
implementing regulations, including 38 
C.F.R. § 3.159 (2007).  The notice should 
include an explanation as to the 
information or evidence needed to 
determine an effective date and a 
disability rating, including criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Each item of notice described 
in this paragraph should be issued prior 
to issuance of a supplemental statement of 
the case (SSOC), and each Remanded issue 
must be addressed in a SSOC.

2.  The veteran's current VA clinical 
records from September 2004 to the present 
should be obtained.  

3.  The veteran should also be asked to 
identify any private clinical records, 
including private emergency department 
records, since September 20, 2004, or any 
alternative types of records, which might 
assist him to substantiate the severity of 
knee disability.  

The veteran should be afforded current VA 
examinations of the right knee and of the 
right shoulder as necessary to identify 
the severity of any and all symptoms of 
knee disability.  The claims file must be 
available to the examiner(s) for review 
prior to the examination.  The examiner 
should review relevant service medical 
records and relevant post-service clinical 
records, including VA examinations 
conducted since September 2004 and VA and 
private clinical records since September 
2004.  

Then, the examiner(s) should describe any 
and all manifestations of right shoulder 
and knee disability, including active and 
passive range of motion of each knee, and 
when pain begins with each motion.  The 
examiner should describe the objective 
manifestations of pain.  The examiner(s) 
should describe any instability or 
locking, including with repetitive motion.  
To the extent possible, the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability, or incoordination should be 
noted, including during flare-ups or with 
repetitive motion.  If the examiner(s) 
is/are unable to describe additional 
limitations during exacerbation, flare-
ups, or with repetitive motion, the 
examiner(s) should so state. 

The examiner(s) should determine whether, 
and the extent to which, the veteran's 
right knee and right shoulder lock, give 
way, or otherwise do not function 
properly.  The examiner should address any 
instability of either joint. 

The examiner(s) should describe functional 
impairment or limitation of motion due to 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement.  If 
there is any other objective manifestation 
of service-connected right knee or 
shoulder disability, the examiner(s) 
should so state.  

4.  After completion of the above and any additional 
development deemed necessary, the expanded record 
should be reviewed and each Remanded claim should be 
readjudicated.  If any report is insufficient, or if 
any requested action is not taken or is deficient, it 
should be returned to the examiner for correction.  
See Stegall v. West, 11 Vet. App. 268 (1998).  If any 
claim is not granted, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case (SSOC), and be 
afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


